PER CURIAM.
The appellant, plaintiff below, appeals from an interlocutory order granting ap-pellee’s petition for modification of child support.
The appellant was awarded a divorce from the appellee in which the property settlement as agreed upon and child support for the two children was awarded to appellant in the amount of $25.00 per week per child. On June 16, 1965, the appellee petitioned for a modification of child support payments, which petition was denied. Appellee again petitioned for a reduction of child support payments on February 2, 1968, and was successful in his petition by an order of the trial court dated March 18, 1968. The trial court reduced the support payments to $20.00 per week per child.
The record in this case does not show the testimony taken before the trial judge which resulted in the $5.00 per week per child reduction in support money. Therefore we cannot determine what was before the trial judge in the way of testimony, etc., upon which he based his order.
The appellant has in her appendix the deposition of the appellee taken the 21st day of February, 1968, which was before the second petition had been granted.
We note in the record that the order entered on the 18th day of March, 1968, provides:
“It is further ORDERED, ADJUDGED AND DECREED that this cause be again set for hearing one (1) year from now for the purpose of re-evaluation by this Court of the circumstances of the parties and the entry of such further judgment as may seem reasonable and proper to this Court at that time.”
As we have before stated, due to the fact that no testimony was before us concerning the hearing which was taken when the reduction of payments was made, we affirm the lower court’s order without prejudice to apply to the trial court as set out in the March 18, 1968 order from which this appeal is taken.
Affirmed.
ALLEN, Acting C. J., and PIERCE and HOBSON, JJ., concur.